Exhibit 10.1

ModusLink Global Solutions, Inc.

FY 2014 Executive Management Incentive Plan

 

1. Purpose

The objective of the FY 2014 Executive Management Incentive Plan (“2014 EMIP
Plan” or “Plan”) is to recognize and reward the achievement of financial,
business and management goals that are essential to the success of ModusLink
Global Solutions, Inc. and its subsidiaries.

 

2. Period of Effectiveness

This Plan relates to the 2014 fiscal year, August 1, 2013 to July 31, 2014.

 

3. Eligibility

 

  A. Certain executive employees of the Company, as determined by the Committee,
are eligible to be Participants. The Company will issue all Participants a
notice of their eligibility and their individual Plan components by providing a
document in the form of Appendix A to each eligible Participant.

 

  B. To be eligible for any payment under the Plan, a Participant must be an
active employee of the Company in good standing on the date actual Plan payments
are made, provided, however, that a Participant will remain eligible for a
payment under the Plan to the extent such Participant (i) was employed by the
Company for the Plan Period and (ii) has his or her employment with the Company
involuntarily terminated by the Company without Cause after the Plan Period but
prior to the date Plan payments are made.

 

4. Payout Percentage

Participants will be assigned a Payout Percentage for the 2014 EMIP Plan,
expressed as a percentage of Base Salary. The Payout Percentage will vary
according to the Participant’s position. Actual payout percentage will vary
based on the factors described in Section 6 below.

 

5. Components and Performance Levels

The Payout Amount will be determined based upon achievement by the Company of
three financial metrics: Adjusted EBITDA, Revenue Excluding Materials and Cash
Conversion Cycle. A percentage of each Participant’s Payout Percentage will be
allocated to each of the relevant components for that Participant on a 70%, 15%,
15% basis among Adjusted EBITDA, Revenue Excluding Materials and Cash Conversion
Cycle, respectively. The Individual Performance Factor will also influence the
Payout Amount. Each Participant will be informed of the “Threshold,” the
“Target” and the “Maximum” performance levels for each metric.



--------------------------------------------------------------------------------

6. Gate

No payment will be made under the Plan to any Plan Participant unless at least
the Threshold level of performance is achieved for Adjusted EBITDA.

No payout will be made without approval from the Committee.

 

7. Calculation of Achievement and Overachievement Adjustments

 

  A. Adjusted EBITDA

In the event that at least the Threshold level for Adjusted EBITDA is achieved,
but less than the Target level for Adjusted EBITDA is achieved, a Participant
would be eligible to receive a portion of Adjusted EBITDA component of his or
her Payout Percentage based on a pro rata sliding scale running between 50% and
100% of that component of the Payout Percentage (i.e. between 50% and 100% of
the 70% attributable to Adjusted EBITDA). In the event that the Target level for
Adjusted EBITDA is achieved, a Participant would be eligible to receive 100% of
the Adjusted EBITDA component of his or her Payout Percentage (i.e. 100% of the
70% attributable to Adjusted EBITDA). Performance in excess of Target level for
Adjusted EBITDA, up to the Maximum level for Adjusted EBITDA, shall be subject
to the accelerator discussed below.

 

  B. Revenue Excluding Materials

In the event that the Target level for Revenue Excluding Materials is achieved,
and the Gate set forth in Section 7 is met, a Participant would be eligible to
receive 100% of the Revenue Excluding Materials component of his or her Payout
Percentage (i.e. 100% of the 15% attributable to Revenue Excluding Materials).
The Revenue Excluding Materials component of the Payout Percentage will be
subject to upward adjustment by the accelerator discussed below, if (i) Adjusted
EBITDA exceeds the Target level and (ii) the Revenue Excluding Materials meets
or exceeds the Target level.

 

  C. Cash Conversion Cycle

In the event that the Target level for Cash Conversion Cycle is achieved, and
the Gate set forth in Section 7 is met, a Participant would be eligible to
receive 100% of the Cash Conversion Cycle component of his or her Payout
Percentage (i.e. 100% of the 15% attributable to Cash Conversion Cycle). The
Cash Conversion Cycle component of the Payout Percentage will be subject to
upward adjustment by the accelerator discussed below, if (i) Adjusted EBITDA
exceeds the Target level and (ii) the Cash Conversion Cycle meets or exceeds the
Target level.

 

  D. Accelerator

In the event that Adjusted EBITDA performance exceeds the Target level, the
payout related to Adjusted EBITDA shall be subject to an accelerator which may
result in payment of 2X the participant’s target bonus provided that the
Adjusted



--------------------------------------------------------------------------------

EBITDA reaches a stated maximum amount. Achieved performance levels that fall
between the target Adjusted EBITDA and the stated maximum Adjusted EBITDA shall
result in accelerated MIP payouts which shall be calculated by dividing the
maximum amount of Adjusted EBITDA performance over the Target into thirds and
applying step function percentages to the increase over the target. Such
percentages shall rise such that the pool shall increase by 10% of the first 1/3
performance over target, 20% of the next 1/3 performance over target and 30% of
the last 1/3 performance over target. The same accelerator will be applied to
the payout related to each of the Revenue Excluding Materials and Cash
Conversion Cycle metrics, provided that, in each such case, at least the Target
level of performance has been achieved for each such metric.

 

  E. Individual Performance Factor

An Individual Performance Factor will be determined by the President and Chief
Executive Officer for each Participant and by the Committee for the President
and Chief Executive Officer, based on the Participant’s performance against
goals to be developed with such Participant. The Individual Performance Factors
shall be applied determined such that on an aggregated basis, the sum of all
Payout Amounts shall not increase above the maximum amount determined by
applying Sections 8A through 8C to each Participant. For example, if by applying
Sections 8A through 8C, Payout Amounts would equal $10,000 in the aggregate, the
impact of the Individual Performance Factors will not result in actual payouts
in excess of $10,000.

 

8. Payout Calculations

 

  A. A Participant’s Payout Amount will be calculated by multiplying for each
component (A) the Payout Percentage, by (B) the weight percentage associated
with each component per Section 6 above, by (C) the achievement level for such
component computed in accordance with Section 7 above, by (D) the accelerator,
if any, by (E) the Participant’s Base Salary; and then adding the resulting
amounts. This amount will then be multiplied by the Individual Performance
Factor, resulting in the actual payout to the Participant.

 

  B. If the employee’s Payout Percentage changes during the Fiscal Year, the
bonus payout will be pro-rated as follows: The new Payout Percentage will apply
to the number of full months at the new percentage. The previous Payout
Percentage will apply to the prior months.

 

  C. Any payments under this Plan will be made in accordance with the Company’s
normal payroll practices.

 

9. Administration of Plan; Miscellaneous Matters

 

  A. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.



--------------------------------------------------------------------------------

  B. Participants who live and work in a non-United States location will have
their Plan payout calculations performed and payouts issued in their local
currency, unless a specific ex-patriate or other employment agreement
specifically provides otherwise.

 

  C. The adoption of this Plan shall not be deemed to give any employee the
right to be retained in the employ of ModusLink Global Solutions or its
subsidiaries or to interfere with the right of the Company to dismiss any
employee at any time, for any reason not prohibited by law nor shall it be
deemed to give the Company the right to require any employee to remain in its
employ.

 

  D. Payments under this Plan are not to be considered for any purpose as part
of the Participant’s base salary or wages.

 

  E. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason.

 

  F. The Committee’s interpretation of the Plan is final and is in the sole and
absolute discretion of the Committee. The Committee shall define and interpret
the Plan components in their sole discretion. The Committee reserves the right
to make final and binding decisions regarding the amount of incentive, if any,
to be paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this Plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment
attached hereto as Appendix B, specifically acknowledges this right and agrees
to be bound by the terms of the Plan.

 

  G. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  H. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from ModusLink Global Solutions, Inc. regardless of
whether a Participant is employed by ModusLink Global Solutions or one of its
subsidiaries.

 

  I. If any term or condition of this Plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan.

 

  J. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts. Any legal actions arising out of or relating
to this Plan shall be brought exclusively in the state and federal courts
located in Middlesex or Suffolk County, Massachusetts.



--------------------------------------------------------------------------------

10. Definitions

As used herein, the following capitalized terms shall have the following
definitions:

 

  A. “Adjusted EBITDA” as used herein, means EBITDA, less the impact of the
following items: Restructuring Expense, Legal or other fees related to the SEC
inquiry and such other items as may be determined by the Committee.

 

  B. “Base Salary” is the total actual amount of base salary earned by the
Participant during the Plan Period (or portion thereof) during which the
Participant was a Participant.

 

  C. “Cash Conversion Cycle” as used herein, means the timespan between the
Company disbursing and collecting cash, reflected in the following formula: as
Days Sales Outstanding(DSO) + Days Inventory Outstanding(DIO) – Days Payables
Outstanding(DPO) [DSO is equal to Gross Accounts Receivable divided by the
dividend of the last 60 days sales divided by 60. DIO is equal to Gross
Inventory divided by the dividend of the last 60 days Cost of Materials
(excluding any charges related to Inventory Provisions divided by 60. DPO is
equal to Accounts Payable divided by the dividend of the last 60 days of
Includable Costs (which is the Total Cos Materials excluding any charges related
to Inventory Provisions + Total COGS excluding Salary, Benefits and Bonus costs
related to ModusLink FTE’s, Depreciation, Amortization, Stock Comp. Expense +
Total SG&A excluding Salary, Benefits and Bonus costs related to ModusLink
FTE’s, Depreciation, Amortization, Stock Compensation Expense) divided by 60]

 

  D. “Cause” means a good faith finding by a majority of the members of the
Board of Directors of the Company, after giving the Participant an opportunity
to be heard, of: (i) grossly negligent or willful misconduct by the Participant
in connection with his or her employment duties, (ii) failure by the Participant
(other than due to disability) to perform his or her duties or responsibilities
required pursuant to his or her employment, after written notice and an
opportunity to cure, (iii) misappropriation by the Participant of the assets or
business opportunities of the Company, or its affiliates, (iv) embezzlement or
other financial or other fraud committed by the Participant, (v) the Participant
knowingly allowing any third party to commit any of the acts described in any of
the preceding clauses (iii) or (iv), or (vi) the Participant’s indictment for,
conviction of, or entry of a plea of no contest with respect to, any felony or
any crime involving moral turpitude.

 

  E. “Committee” means the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc.

 

  F. “Individual Performance Factor” means a factor between 0.5 and 1.5
(inclusive).

 

  G. “ModusLink” or the “Company” means ModusLink Global Solutions, Inc. and its
subsidiaries.



--------------------------------------------------------------------------------

  H. “Participants” mean those certain designated executive ModusLink employees
whose roles and responsibilities are deemed by the Committee to be critical to
operations and who have direct responsibility for or impact on achieving the
financial results of the Company.

 

  I. “Payout Amount” means any payout made under this Plan.

 

  J. “Payout Percentage” as used herein, means the bonus percentage that may be
earned under the Plan, at target performance.

 

  K. “Plan Period” or “Fiscal Year” means the time period from August 1, 2013
through July 31, 2014.

 

  L. “Revenue Excluding Materials” as used herein, means Revenue less Costs
associated with the purchase and resale of materials where Revenue is calculated
in accordance with GAAP and as reported in the Company’s financial systems.



--------------------------------------------------------------------------------

Appendix A

FY 2014 Executive Management Incentive Plan

Participant Information Form

 

Participant Name:

 

 

Payout Percentage:

 

 

  

The Payout Percentage is allocated as follows:

 

Adjusted EBITDA:

     70 % 

Revenue Excluding Materials:

     15 % 

Cash Conversion Cycle:

     15 % 

The relevant Targets for Participant are as follows:

 

Adjusted EBITDA

      

Threshold:

   $                   

 

 

 

Target:

   $                   

 

 

 

Maximum:

   $                   

 

 

 

Revenue Excluding Materials

      

Target:

   $                   

 

 

 

Cash Conversion Cycle

      

Target:

   $                   

 

 

 

Note: Adjusted EBITDA levels expressed prior to any bonus payments. Any
individual performance factor applied to the final bonus payout must be
substantiated by written documentation supporting the target results.



--------------------------------------------------------------------------------

Appendix B

Certificate of Acknowledgement

I,                             , hereby certify that I have read the ModusLink
Global Solutions, Inc. FY 2014 Executive Management Incentive Plan. I understand
and agree with the terms of the Plan and agree to be bound thereby.

 

 

   

 

Participant Signature     Date

 

    Printed Name    